DETAILED ACTION
This Office Action is in response to the application 17/197,869 filed on 03/10/2021.
Claims 1-12 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claim priority to Japan patent application 2020-046610, filed on March 17, 2020. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/10/2021 and 05/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “authentication unit configured to,” “transmission unit configured to” of claim 1; “detection unit configured to” of claim 2, “storage unit configured to” of claim 4, “authentication unit generates” of claim 7, “authentication unit performs” of claim 8, “transmission unit transmits” of claim 9 and “transmission unit transmits” of claim 10. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (“Sato,” US 20190156020, published May 23, 2019). 
Regarding claim 1, Sato discloses a terminal device, comprising:   
an authentication unit configured to perform, in response to reception of a transmission request for authentication information for use in authentication of a user from an authentication device that performs the authentication of the user in a predetermined service, the authentication of the user (Sato FIGs 3A-3B, [0141], [0148], [0155]. A case in which the service 370 authenticates the user when the user logs into the cooperation application 310 in the mobile terminal 101 to use the service 370 will be described below. Description will be provided by referring again to FIG. 9. In Step S903, the communication unit 373 in the service 370 returns the biometric authentication parameters 1000 created by the authenticator information processing unit 372 in Step S902 to the cooperation application 310 and requests a biometric authentication. In Step S904, the service authentication control unit 314 in the cooperation application 310 transmits the biometric authentication request to the authenticator 320. The biometric authentication request includes Auth biometric authentication parameters.  In Step S906 described above, the service authentication processing unit 323 in the authenticator 320 collates the biometric information acquired through a screen displayed in Step S905 with the biometric information stored in the TPM 206. A characteristic point extraction method, a pattern matching method, and the like are used as a collation algorithm.), 
a transmission unit configured to transmit, in a case where the authentication is performed by the authentication unit, the authentication information on the user to the authentication device (Sato FIG. 9, [0158]-[0159]. In Step S908, the service authentication processing unit 323 returns the Assertion 1020 created in Step S907 to the cooperation application 310. In Step S909, the communication unit 312 in the cooperation application 310 transmits the Assertion 1020 to the server 102. In Step S910, the authenticator information processing unit 372 in the service 370 authenticates the validity of the Assertion 1020 received in Step S909. To be specific, the authenticator information processing unit 372 decrypts the signature 1022 included in the Assertion 1020 using a public key capable of being identified using the authentication information ID 1021 included in the Assertion 1020.). 
The current embodiment of Sato does not explicitly disclose: the authentication of the user, based on information on the user detected by a predetermined detection device. 
However, in another embodiment, Sato discloses the authentication of the user, based on information on the user detected by a predetermined detection device (Sato Table G (note services may require different forms of biometric authentication), [0085]. A button 504 is a button configured to read biometric information such as a fingerprint and includes the biometric information sensor 208. It should be noted that information such as veins, irises, voices, and faces can be used as biometric information and the present invention is not limited thereto. Here, the mobile terminal 101 is configured to input any biometric information or any combination of a plurality of pieces of biometric information as biometric information used for a biometric authentication.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the embodiments of Sato to include:  the authentication of the user, based on information on the user detected by a predetermined detection device, to provide users with a means for acquiring the requested set of biometric data based on authentication requirements.  (See Sato Table G.)

Regarding claim 2, Sato discloses the terminal device of claim 1. Sato further discloses a detection unit configured to detect information on the user (Sato FIG. 5D, [0126].  In the consent screen 590, the user is prompted to input (or present) biometric information required for registering the authenticator 320 in the service 370. A button 591 is a button in which the user cancels processing without agreeing to the input of biometric information. As described above, the button 504 is a button configured to read biometric information such as a fingerprint and includes the biometric information sensor 208.), wherein 
the authentication unit performs the authentication of the user, with the information detected by the detection unit (Sato [0155]. In Step S906 described above, the service authentication processing unit 323 in the authenticator 320 collates the biometric information acquired through a screen displayed in Step S905 with the biometric information stored in the TPM 206. A characteristic point extraction method, a pattern matching method, and the like are used as a collation algorithm.). 
Regarding claim 3, Sato discloses the terminal device of claim 1. Sato further discloses an authentication device including the detection unit 45Docket No. 126244-0012UT01 and the authentication unit (Sato FIG. 5D, [0126].  In the consent screen 590, the user is prompted to input (or present) biometric information required for registering the authenticator 320 in the service 370. A button 591 is a button in which the user cancels processing without agreeing to the input of biometric information. As described above, the button 504 is a button configured to read biometric information such as a fingerprint and includes the biometric information sensor 208.); and 
an information processing device including the transmission unit (Sato FIG 2A, [0029], [0033]. FIG. 2A is a diagram illustrating an example of a hardware configuration of the mobile terminal 101. A network interface (I/F) 207 exchanges data with an external network machine using wireless fidelity (Wi-Fi) or the like in one direction or both directions.). 
Regarding claim 4, Sato discloses the terminal device of claim 1. Sato further discloses a storage unit configured to store the authentication information for each service (Sato Table G (note services may require different forms of biometric authentication), [0180]. In Step S1108, the authenticator registration processing unit 321 creates a pair of a private key and a public key. Moreover, the authenticator registration processing unit 321 stores various kinds of pieces of information in a service authentication information management table (i.e. Table G) stored in a TPM 206 using the service authentication information storing unit 326.), 
wherein the transmission unit transmits the authentication information corresponding to the service as a transmission source of the transmission request (Sato FIG. 9, [0158]. In Step S908, the service authentication processing unit 323 returns the Assertion 1020 created in Step S907 to the cooperation application 310. In Step S909, the communication unit 312 in the cooperation application 310 transmits the Assertion 1020 to the server 102.). 
Regarding claim 8, Sato discloses the terminal device of claim 1. Sato further discloses wherein the authentication unit performs the authentication of the user, with biometric information detected by the detection device (Sato [0126], [0156]. In the consent screen 590, the user is prompted to input (or present) biometric information required for registering the authenticator 320 in the service 370. A button 591 is a button in which the user cancels processing without agreeing to the input of biometric information.  In Step S906 described above, the service authentication processing unit 323 in the authenticator 320 collates the biometric information acquired through a screen displayed in Step S905 with the biometric information stored in the TPM 206. A characteristic point extraction method, a pattern matching method, and the like are used as a collation algorithm.). 
Regarding claim 9, Sato disclose the terminal device of claim 1. Sato further discloses wherein the transmission unit transmits the authentication information through an application interface for performing the authentication of the user to the authentication device (Sato [0046], [0158]. (Sato FIG. 9, [0158]. The cooperation application 310 provides an authentication function and a service of the server 102 to the user in cooperation with the server 102. The cooperation application 310 is a native application or a web browser installed in the mobile terminal 101. In Step S908, the service authentication processing unit 323 returns the Assertion 1020 created in Step S907 to the cooperation application 310. In Step S909, the communication unit 312 in the cooperation application 310 transmits the Assertion 1020 to the server 102 [for server verification, see [0159]].) 
Regarding claim 11, claim 11 is directed to an method corresponding to the terminal device of claim 1. Claim 11 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is directed to a non-transitory computer readable storage medium corresponding to the terminal device of claim 1. Claim 12 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Claims 5-7, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (“Sato,” US 20190156020, published May 23, 2019) in view of Mossler et al. (“Mossler,” US20210004786, filed July 3, 2019). 
Regarding claim 5, Sato discloses the terminal device of claim 1. Sato further discloses wherein the authentication unit generates a signature to an authentication result, with a secret key previously created (Sato [0157]. Also, the service authentication processing unit 323 creates a signature 1022 (or signature data) by encrypting the Assertion challenge 1001 included in the Auth biometric authentication parameters 1010 using the identified private key.).
Sato does not explicitly disclose: the transmission unit verifies the signature generated by the authentication unit, with a public key corresponding to the secret key, and transmits, in response to acquisition of the authentication result indicating that the signature is valid and the user has been authenticated, the authentication information. 
However, in an analogous art, Mossler discloses a terminal device, comprising: the transmission unit verifies the signature [generated by the authentication unit], with a public key corresponding to the secret key, and transmits, in response to acquisition of the authentication result indicating that the signature is valid and the user has been authenticated, the authentication information (Mossler FIG. 7,  [0107], [0112]. At block 715, the verification application 114 instructs the contactless card 101 to generate a digital signature by using a private key of the key pair of the card. The contactless card 101 generates the digital signature, and the verification application 114 receives the digital signature from the contactless card 101 at block 720, and where at block 725 the mobile device may verify (by a processor 119 operation and/or utilizing an application, such as verification application 114) the digital signature by using the public key of the key pair of the card. The stored second application user credential may be located within a memory 111 associated with the mobile device 110, the memory 102 associated with contactless card 101, and/or a memory 122 associated with the server 120. In various embodiments, the first application user credential is provided to the server 120, and the server 120 compares the first application user credential to the stored second application user credential.).  
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Mossler with the teachings of Sato to include: transmits, in response to acquisition of the authentication result indicating that the signature is valid and the user has been authenticated, the authentication information, to provide users with a means for a mobile device transmitting an user credential to a service for authentication after verifying the authenticity of signature of an alternative credential.  (See Mossler [0112].)
Regarding claim 6, Sato and Mossler disclose the terminal device of claim 5. Sato further discloses wherein the authentication unit generates the signature to the 46Docket No. 126244-0012UT01 authentication result, with a secret key varying between services as a requestor for authentication information (Sato [0156] – [0157]. To be specific, the service authentication processing unit 323 identifies a record from the service authentication information management table (i.e. Table B) managed by the service authentication information storing unit 326 on the basis of the acquired biometric information. Since the biometric information ID indicating the acquired biometric information is identified, an authentication information ID 1021 and a private key corresponding to the biometric information are identified in the service authentication information management table (i.e. Table B). Also, the service authentication processing unit 323 creates a signature 1022 (or signature data) by encrypting the Assertion challenge 1001 included in the Auth biometric authentication parameters 1010 using the identified private key.). 
 Mossler further discloses the transmission unit verifies the signature, with a public key corresponding to the service as the requestor for the authentication information (Mossler FIG. 7, [0107], [0112]. At block 715, the verification application 114 instructs the contactless card 101 to generate a digital signature by using a private key of the key pair of the card. The contactless card 101 generates the digital signature, and the verification application 114 receives the digital signature from the contactless card 101 at block 720, and where at block 725 the mobile device may verify (by a processor 119 operation and/or utilizing an application, such as verification application 114) the digital signature by using the public key of the key pair of the card. The stored second application user credential may be located within a memory 111 associated with the mobile device 110, the memory 102 associated with contactless card 101, and/or a memory 122 associated with the server 120. In various embodiments, the first application user credential is provided to the server 120, and the server 120 compares the first application user credential to the stored second application user credential.). 
The motivation is the same as that of claim 5 above. 
Regarding claim 7, Sato and Mossler disclose the terminal device of claim 5. Sato further discloses wherein the authentication unit generates, in response to reception of a transmission request for the authentication information from another authentication device, the secret key and the public key corresponding to the secret key and provides the generated public key to the transmission unit (Sato FIG. 9, [0052], [0148], [0159]. The authenticator registration processing unit 321 is a software module configured to receive a credential creation request from the authenticator registration control unit 313 or the like in the cooperation application 310, to create a pair key (a private key and a public key) and a credential. In Step S903, the communication unit 373 in the service 370 returns the biometric authentication parameters 1000 created by the authenticator information processing unit 372 in Step S902 to the cooperation application 310 and requests a biometric authentication. In Step S904, the service authentication control unit 314 in the cooperation application 310 transmits the biometric authentication request to the authenticator 320. In Step S910, the authenticator information processing unit 372 in the service 370 authenticates the validity of the Assertion 1020 received in Step S909. To be specific, the authenticator information processing unit 372 decrypts the signature 1022 included in the Assertion 1020 using a public key capable of being identified using the authentication information ID 1021 included in the Assertion 1020.). 
Regarding claim 10, Sato discloses the terminal device of claim 1. Mossler further discloses wherein 47Docket No. 126244-0012UT01 the transmission unit transmits, as the authentication information, identification information for identification of the user and a password corresponding to the identification information (Mossler FIG. 7, [0107], [0112]. At block 715, the verification application 114 instructs the contactless card 101 to generate a digital signature by using a private key of the key pair of the card. The contactless card 101 generates the digital signature, and the verification application 114 receives the digital signature from the contactless card 101 at block 720, and where at block 725 the mobile device may verify (by a processor 119 operation and/or utilizing an application, such as verification application 114) the digital signature by using the public key of the key pair of the card. The stored second application user credential may be located within a memory 111 associated with the mobile device 110, the memory 102 associated with contactless card 101, and/or a memory 122 associated with the server 120. In various embodiments, the first application user credential is provided to the server 120, and the server 120 compares the first application user credential to the stored second application user credential.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Mossler with the teachings of Sato to include: transmits, in response to acquisition of the authentication result indicating that the signature is valid and the user has been authenticated, the authentication information, to provide users with a means for a mobile device transmitting an user credential to a service for authentication after verifying the authenticity of signature of an alternative credential.  (See Mossler [0112].)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439